Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned, in accordance with the following memorandum: Our review of the record reveals that there are nonfrivolous issues which at least arguably could support reversal of defendant’s conviction of two counts of murder in the second degree. First, it is arguable whether defendant received the effective assistance of counsel in pleading guilty to the two highest counts of the indictment, intentional murder, in exchange for a promise to receive consecutive sentences of 15 years to life on each count. Second, there is a nonfrivolous issue regarding the sufficiency of the plea allocution in setting forth the factual basis for the conviction (see, People v Serrano, 15 NY2d 304).
As in appeal No. 1 (People v Fedora, 142 AD2d 957), we will assign new counsel to submit a brief before considering the appeal (see, People v Casiano, 67 NY2d 906, 907; People v Gaines, 122 AD2d 565). (Appeal from judgment of Jefferson County Court, Aylward, J.—murder, second degree.) *959Present—Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.